Title: From George Washington to Azariah Dunham, 5 April 1780
From: Washington, George
To: Dunham, Azariah


          
            Sir
            Head Quarters Morris Town 5th April 1780.
          
          By a return made to me this day by the Asst Commy of Issues, I find that there are not more than four days Meat in the Magazine—This is a circumstance so alarming, that I request you to make me an immediate return of the quantity of Meat within your district, more particularly of what is within a short distance of Camp, and I must further request you to make use of every exertion to have it brought forward—The necessity of this measure speaks for itself. Our supply of Flour being very scanty, I must desire you to still pay an attention to that Article and not suffer the Magazine of Bread to fail, by turning your endeavours towards the supply of Meat. I am &.
        